FELDER, Senior Judge,
concurring in part and dissenting in part:
I concur that the offenses are multiplicious for findings and would order the consolidation of the three specifications. However, I would not reassess the sentence. I would instead, return the case for further recommendation and action since the legal error, that the offenses were multiplicious for sentencing, raised by the trial defense counsel in his post-trial submission was not addressed in the staff judge advocate’s recommendation to the convening authority. See Manual for Courts-Martial, United States, 1984, Rule for Courts-Martial [hereinafter R.C.M.], 1106(d)(4); United States v. James, 24 M.J. 397 (C.M.A.1987) *691(summary disposition); United States v. Silva, 23 M.J. 264 (C.M.A.1986) (summary disposition).
When weighing the procedural right of an accused to afford the convening authority the benefit of the staff judge advocate’s advice on his allegation of legal error, against the minimal requirement that the staff judge advocate state whether he agrees or disagrees with the allegation, the equities favor the accused. Of course, the staff judge advocate is not limited in his response to a statement of agreement or disagreement, he may include any additional matters he deems appropriate. R.C.M. 1106(d)(4) and (5). The staff judge advocate certainly can take the time to respond whenever a defense counsel takes the pain to allege legal errors pursuant to R.C.M. 1105(b)(1), “which may reasonably tend to affect the convening authority’s decision whether to disapprove any findings of guilty or to approve the sentence.”
The accused is entitled to have the convening authority fully consider the merits of his allegation of error and that includes having the advice of the staff judge advocate to assist him in making judicial decisions. The staff judge advocate is best situated to advise the convening authority on the merits of an accused’s legal contentions. The broad range of actions available to the convening authority under Article 60(c), Uniform Code of Military Justice [hereinafter UCMJ], 10 U.S.C. § 860(c), which are more extensive than those available to this court, allows him to take corrective action for any or no reason at all.1 He need not test for prejudice as this court must do. I perceive that any error alleged by an accused that is not frivolous on its face “may reasonably tend to affect the convening authority’s decision whether to disapprove any findings of guilty or to approve the sentence.” Therefore, when as here, the appellant was sentenced to a nine-month term of confinement for three separate distributions of cocaine, I would allow the convening authority to use his command prerogative, supported by the opinion of the staff judge advocate, to fashion a sentence for one distribution of cocaine.
I cannot agree with my fellow judge that it was “implausible” for the convening authority to decide that since three distributions of cocaine justify nine months confinement, as determined by the military judge, one distribution may not require the same punishment. In other words, this court has determined the sentence that is appropriate under Article 66(c), UCMJ, 10 U.S.C. § 866(c), for one infraction of the law is also correct for three violations of the same law. That might be true but what may be correct for this court pursuant to Article 66(c) may not be correct for the convening authority pursuant to Article 60(c). Under the circumstances, this court should not substitute its opinion for the command prerogative of the convening authority.
I disagree with the positions taken in United States v. Thompson, 26 M.J. 512 (A.C.M.R.1988) and United States v. Ghiglieri, 25 M.J. 687 (A.C.M.R.1987), where this court tested for prejudice the failure of the staff judge advocate to respond to allegations of legal error. The prejudice test under Article 59(a), UCMJ, 10 U.S.C. § 859(a), cautions us not to hold incorrect a finding or sentence unless the error harms the substantial rights of the accused. The failure of the staff judge advocate to respond is not an error that impacts on the findings and sentence and the correction of that error by remand of the case for compliance does not disturb either the findings or sentence.
I also find misplaced the court’s reliance on R.C.M. 1106(d)(6)2 for not requiring a *692new recommendation and action. The requirement for comment by the staff judge advocate cannot be swept away by the provision of R.C.M. 1106(d)(6), which permits appellate courts to deal with erroneous information in the body of the recommendation without remanding the case. The rule applies to errors committed in the preparation of the recommendation and the waiver of those errors by the defense counsel. The rule does not address the failure by the staff judge advocate to prepare a response. Obviously, a defense counsel cannot waive errors that he raised or errors in a response that was not prepared. R.C.M. 1106(d)(4) and (6) can be read consistently to give full benefit to the command prerogatives of the convening authority and also allow this court to review the effect of erroneous information contained in the recommendation. The holdings in Thompson and Ghiglieri do not foster compliance with the manual Rule by the staff judge advocate.
Although a convening authority is not required to review cases for legal errors or factual sufficiency, his action on the findings and sentence should be taken in the interest of justice. Therefore, when errors are called to his attention by the defense counsel, the convening authority should exercise his command prerogative to correct them. See R.C.M. 1107(b) discussion. He has the traditional powers to, in his sole discretion, order a rehearing, other trial or take necessary corrective measures as an expeditious means to rectify errors that are identified for him. See Article 60(e), UCMJ, 10 U.S.C. § 860(e); R.C.M. 1107(c) and (e) discussions. The Rules for Courts-Martial contemplate that a convening authority will correct injustices in his command and not pass them on to appellate courts.3 The advice of the staff judge advocate is vital to the convening authority in the proper discharge of that responsibility.

. Article 60(c), UCMJ, permits the convening authority to modify the findings and sentence of a court-martial as a matter of command prerogative. He may in his sole discretion dismiss any charge or specification; change a finding of guilty to an offense that is lesser included in the charge or specification; and approve, disapprove, commute, or suspend a sentence in whole or in part.


. It provides that in case of error in the recommendation not otherwise waived by the failure of counsel for the accused to comment on the error in a timely manner, appropriate corrective action shall be taken by appellate authorities *692without returning the case for further action by a convening authority.


. I also disagree with the holding in United States v. Blodgett, 20 MJ. 756 (A.F.C.M.R.1985). There the court stated the convening authority is not required to take corrective action even in the event of apparent legal error in the trial. The "convening authority’s action now serves the primary function, not of protecting the accused, but of protecting and maintaining the military commander’s unique interest in discipline, morale, and his organization’s ability to perform its mission.” 20 MJ. at 758. Noticeably missing from that decision is the convening authority’s interest in justice in his command. See R.C.M. 1107(b) discussion. Where there is injustice; discipline, morale and mission performance will certainly suffer.